Citation Nr: 0906351	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-35 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for chloracne claimed as a 
result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
September 1969.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2004 rating decision 
rendered by the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant offered testimony at a hearing before the 
undersigned Veterans Law Judge in January 2009.  A transcript 
of that hearing is of record.  

The Board notes that in his VA Form 9 Substantive Appeal the 
appellant indicated that he wished to appeal the issues of 
entitlement to service connection for chloracne and acne/skin 
lesions.  However, at his hearing, the appellant stated that 
he only wished to appeal the issue of entitlement to service 
connection for chloracne.  


FINDINGS OF FACT

1.  The appellant served in Vietnam and it is presumed that 
he was exposed to herbicides during service. 

2.  Chloracne is attributable to service including exposure 
to herbicide.  


CONCLUSION OF LAW

Chloracne is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

        Analysis 

The appellant is seeking service connection for chloracne, 
which he believes developed as a result of exposure to 
herbicides during service.  After careful review of the 
record, the Board finds that service connection is warranted.  

Service treatment records show that the appellant reported 
skin diseases in December 1967.  Skin acne was noted by the 
physician at that time.  The appellant's skin was reported 
normal at separation in September 1969.  At that time, the 
appellant reported skin diseases.  

Skins lesions right tricep area and some drainage was noted 
in April 1997.  In the April 2002 Agent Orange examination, 
Agent Orange exposure and removal of the moles, presently 
stable, was diagnosed.  The appellant complained of a mole on 
his back and his nose and an all over mole check in August 
2003.  An impression was noted of open comedone of the nose 
and benign nevus versus atypia of the back.  The appellant 
had a skin biopsy on his back in August 2003.  Benign 
compound nevus was diagnosed.  Benign skin lesion removed in 
1992 was noted in December 2003.  Also in December 2003, acne 
scars of the face and neck, no lesions, pinpoint erythematous 
rash of torso, toenails thick and irregular and ulcerated 
distal area right third toe was noted.  Examination in 
December 2003 and January 2005 noted moles, acne scars, 
ulcerated toes, thick toenails and rash from chlorine.  The 
appellant was seen in April 2004 for intermittent episodes of 
pain, color changes, skin ulcerations and sloughing of the 
skin from the digits of both feet and accompanied by pain.  
The appellant noted the symptoms primarily when exposed to 
cold temperatures.  Raynauds phenomenon was diagnosed.  

In September 2004, B.L.L. issued a statement maintaining that 
he recalled treating the appellant for scarring cystic acne 
during the period of 1977.  B.L.L. recalled treating the 
appellant with injections.  He further recalled that the 
veteran had been treated by Dr. K.  He noted that the 
appellant had a history of serving in Vietnam and having been 
exposed to Agent Orange, and that one of the side effects of 
Agent Orange is chlorance.  An assessment of s/p melanoma was 
given in January 2006.  

In October 2005, the appellant issued a statement maintaining 
that his chloracne manifested within one year after his 
separation from service and that it actually manifested 
during service.  He noted that he had adolescent acne but the 
acne that he had during and after service differed from that.  
He stated that he suffered painful cysts behind his ears, his 
eyelids, his neck, back and shoulders.  He further stated 
that he required frequent doctor visits to lance and drain 
the cysts.  The appellant's wife maintained in a separate 
statement that she met the appellant in 1970 about nine 
months after his discharge.  She recalled that he had 
scarring on his face and neck that seemed much more severe 
than the usual scarring from adolescent acne.  She noted that 
the appellant continued fairly regular treatment for his 
condition with Dr. K until 1976 when they moved out of state 
and that he continued treatment for his condition with 
another physician thereafter.  

At his January 2009 hearing, the appellant testified that he 
had some adolescent acne before entering service.  He 
reported that he developed cysts while in country but he did 
not go on sick call for his skin condition.  The appellant 
maintained that he was treated for chloracne 15 years after 
discharge.  He stated that he has residual scarring which is 
affected by the climate.  He testified that the acne that he 
had as an adolescent differed from the skin disorder he had 
in service.  The appellant testified that he sought treatment 
for his skin after service but not through the military.  He 
maintained that his acne before service was never as 
progressive, large or on certain areas of his body.  The 
appellant's wife maintained that she met the appellant in 
June 1970.  She noted that the appellant had a fair amount of 
scarring, blackheads and developed cysts that were very 
painful for him.  

In light of the above, the Board finds that service 
connection for chloracne is warranted on a presumptive basis.  
In this regard, the Board notes that the appellant served in 
the Republic of Vietnam during the applicable time period.  
The Board also notes that the record consists of credible lay 
evidence, in the form of the appellant's own statements, that 
his skin condition became manifest to a degree of 10 percent 
or more within a year after separation.  The appellant issued 
a statement maintaining that he had acne during and after 
service, and that he suffered painful cysts behind his ears, 
his eyelids, his neck, back and shoulders.  The appellant's 
wife also maintained that she met the appellant nine months 
after discharge and that the appellant had a fair amount of 
scarring, blackheads and developed cysts that were very 
painful for him.  She also maintained that the appellant had 
scarring on his face and neck that seemed much more severe 
than the usual scarring from adolescent acne.  The 
appellant's statements and his wife's statement are 
consistent with the veteran's report of skin diseases at 
separation.  

In order for the presumption of service connection to be 
applied in cases of chloracne from herbicide exposure, there 
must be credible lay or medical evidence showing that the 
chloracne was manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307.  In this case, the appellant's description of 
his condition during and after service combined with his 
wife's statements and his report of skin diseases at 
separation, constitutes competent lay evidence that his skin 
condition upon returning from service was manifested by deep 
acne, rather than merely superficial acne, and was therefore 
manifest to a degree of 10 percent or more.  See 38 C.F.R. § 
4.118, Diagnostic Code 7829 (2008).  Consequently, the 
veteran is entitled to the presumption that his current 
chloracne was caused by herbicide exposure during his 
service.  Accordingly, service connection for chloracne is 
granted.  

In reaching this determination, the Board notes that the AOJ 
did not schedule an examination for compensation purposes.  
However, BLL has established that he is Board Certified in 
dermatology and dematopathology.  Furthermore, he explained 
that chloracne is expressed in a broad spectrum.  We read 
BLL's statement as sufficiently adequate to establish that 
the appellant has chloracne.  The credible lay statements are 
adequate to establish date of onset.






ORDER

Service connection for chloracne is granted. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


